         Case 1:19-cv-09316-AJN-OTW Document 60 Filed 08/03/20 Page 1 of 3
                                                   Representing Management Exclusively in Workplace Law and Related Litigation
                                                                        ALBANY, NY             DETROIT, MI        MILWAUKEE, WI         RALEIGH, NC
                                                  Jackson Lewis P.C.
                                                                        ALBUQUERQUE, NM        GRAND RAPIDS, MI   MINNEAPOLIS, MN       RAPID CITY, SD


Jackson lewis.                                     666 Third Avenue
                                           New York NY 10017-4030
                                                  Tel 212 545-4000
                                                                        ATLANTA, GA
                                                                        AUSTIN, TX
                                                                        BALTIMORE, MD
                                                                        BERKELEY HEIGHTS, NJ
                                                                                               GREENVILLE, SC
                                                                                               HARTFORD, CT
                                                                                               HONOLULU, HI
                                                                                               HOUSTON, TX
                                                                                                                  MONMOUTH COUNTY, NJ
                                                                                                                  NEW ORLEANS, LA
                                                                                                                  NEW YORK, NY
                                                                                                                  NORFOLK, VA
                                                                                                                                        RICHMOND, VA
                                                                                                                                        SACRAMENTO, CA
                                                                                                                                        SALT LAKE CITY, UT
                                                                                                                                        SAN DIEGO, CA
                                                  Fax 212 972-3213
                                                                        BIRMINGHAM, AL         INDIANAPOLIS, IN   OMAHA, NE             SAN FRANCISCO, CA
                                             www.jacksonlewis.com       BOSTON, MA             JACKSONVILLE, FL   ORANGE COUNTY, CA     SAN JUAN, PR
                                                                        CHARLOTTE, NC          KANSAS CITY REGION ORLANDO, FL           SEATTLE, WA
                                                                        CHICAGO, IL            LAS VEGAS, NV      PHILADELPHIA, PA      SILICON VALLEY, CA
                                                                        CINCINNATI, OH         LONG ISLAND, NY    PHOENIX, AZ           ST. LOUIS, MO
                                                                        CLEVELAND, OH          LOS ANGELES, CA    PITTSBURGH, PA        TAMPA, FL
                                                                        DALLAS, TX             MADISON, WI        PORTLAND, OR          WASHINGTON DC REGION
                                                                        DAYTON, OH             MEMPHIS, TN        PORTSMOUTH, NH        WHITE PLAINS, NY
                                                                        DENVER, CO             MIAMI, FL          PROVIDENCE, RI




                                                                 MEMO ENDORSED

  DIRECT DIAL: (212) 545-4020
  EMAIL ADDRESS: DOUGLAS.KLEIN@JACKSONLEWIS.COM

                                                                       July 13, 2020

  VIA ECF

  Honorable Alison J. Nathan, U.S.D.J.
  United States District Court
  Southern District of New York
  40 Foley Square, Room 2102
  New York, NY 10007

                                                      Re:        Perez v. Sixth Avenue Restaurant
                                                                 Management LLC d/b/a L’Amico, et al.
                                                                 Case No. 19-cv-09316 (AJN)

  Dear Judge Nathan:

                 We represent Defendants Sixth Avenue Restaurant Management LLC (incorrectly
  named as Sixth Avenue Restaurant Management LLC d/b/a L’Amico), Peak Management
  Services, LLC (incorrectly named as Peak Management Services, LLC d/b/a The Vine), LT
  Hospitality Management Inc., and Laurent Tourondel (collectively, “Defendants”) in this case.
  We write in response to Plaintiff’s letter motion to compel pre-certification class discovery filed
  on July 9, 2020 (DKT 55). For the reasons below, Plaintiff’s request to engage in costly,
  burdensome pre-certification class discovery is inappropriate at this juncture of the case on this
  record, and the request should be denied.

                   Courts in the Second Circuit are split on the efficacy and appropriateness of
  engaging in wide-ranging pre-certification class discovery. While there are some courts that have
  compelled such discovery, there is substantial case law denying pre-certification class discovery
  requests as well. See e.g., Baba v. Beverly Hills Cemetery Corp., Inc., No. 15-cv-5151
  (CM)(BCM), DKT 54 (S.D.N.Y. Jan. 15, 2016) (“[P]laintiff’s pre-certification discovery requests
  for individualized personnel records, individualized payroll records, and other individualized wage
  and hour documentation are limited to the named plaintiff and any current or future opt-in
  plaintiffs.”) (attached hereto as Exhibit A); Moore v. Publicis Groupe, 868 F. Supp. 2d 137, 169
  (S.D.N.Y. 2012) ([P]laintiffs are not entitled to discovery about individual potential class members
  until plaintiffs have moved for and been granted class certification. Plaintiffs cannot take class
  action discovery, at great expense to defendants, as if their class motion already was granted.”);
      Case 1:19-cv-09316-AJN-OTW Document 60 Filed 08/03/20 PageHon.
                                                                 2 of  3 J. Nathan
                                                                     Alison
jackson lewis                                                                                  July 13, 2020
                                                                                                      Page 2
                       Accorneys at Llw




Charles v. Nationwide Mut. Ins. Co., No. 09 CV 94 (ARR), 2010 U.S. Dist. LEXIS 143487, at
*23 (E.D.N.Y. May 27, 2010) (“the Court follows the prevailing view in this district and ‘refuse[s]
to allow discovery of class members’ identities at the pre-certification stage”) (internal citation
omitted); Klimchak v. Cardrona, Inc., No. CV 09-4311 (SJF)(ARL), 2010 U.S. Dist. LEXIS
112328, at *4 (E.D.N.Y. Oct. 21, 2010) ) (“[T]he discovery sought by the plaintiffs is improper
because the class has not been conditionally certified, and thus, the plaintiffs' motion to compel is
denied.”); Palman v. CVS Caremark, No. CV 10-2075 (JFB)(ARL), 2011 U.S. Dist. LEXIS
102338, at *3 (E.D.N.Y. Sep. 12, 2011) (denying plaintiff’s request to compel the production of
documents relating to putative class members because a class had not yet been certified and the
court’s discretion to order class discovery is limited prior to certification).

               Given the split in the case law, Defendants submit that the Court should look to the
allegations and facts of this particular case to assess the appropriateness of Plaintiff’s requests.
Plaintiff was employed as an hourly kitchen employee, earning the applicable minimum wage at
all times. (DKT 32, ¶ 29). Plaintiff’s First Amended Complaint (“FAC”) alleges that multiple
corporate entities were her “employer,” an issue which Defendants have raised in their pending
Motion to Dismiss Plaintiff’s FAC in Part (DKT 39) (“Motion to Dismiss”). Plaintiff’s sweeping
discovery across all Corporate Defendants is inappropriate at this juncture where the identity of
the Defendants in the case has not even been resolved.

                Additionally, there is no allegation that Plaintiff’s wages were ever reduced by a
tip credit or that she received tips as a part of her compensation. Yet, she seeks to proceed with
class and collective action wage-hour claims on behalf of all non-exempt employees (tipped and
non-tipped) allegedly employed by Defendants during the last six years. This is not in dispute as
Plaintiff’s Opposition to Defendants’ pending Motion to Dismiss states, “Plaintiff never argues
that her wage was below minimum wage” and that “Plaintiff never made a claim that her hourly
wage rate fell below the minimum wage at all.” DKT 44, at 10-11. This admission is significant
because it underscores the overbreadth of the pre-certification discovery Plaintiff is seeking.

                 At this pre-certification stage of the case, before the scope of the Defendants in the
case is known, or written or documentary discovery as to Plaintiff individually even has been
completed, and before any witnesses have been produced by either party for deposition, Plaintiff
seeks pre-certification class discovery concerning all non-exempt persons allegedly employed by
Defendants in the last six years. By way of example only, Plaintiff’s Interrogatory No. 1 seeks
“the names, addresses, emails and telephone numbers of all non-exempt persons employed by
Defendants (“Covered Employees”), former and current, who worked for Defendants during the
last six (6) years.” Similarly, Plaintiff’s Interrogatory No. 8 seeks identification of “all documents
and spreadsheets that contain the name, title, employment period, compensation rate and weekly
work schedules of all Covered Employees that Defendants have employed during the last six
years.” However, by Plaintiff’s own admission, she is not asserting a minimum wage claim.
Further, her FAC does not set forth any specific allegations regarding any other non-tipped or
tipped employee. As Plaintiff has conceded that she is not similarly situated to any tipped non-
exempt employee allegedly suffered a minimum wage underpayment Plaintiff has no basis to seek
discovery on behalf of individuals who Plaintiff admits she is dissimilar to.
       Case 1:19-cv-09316-AJN-OTW Document 60 Filed 08/03/20 PageHon.
                                                                  3 of  3 J. Nathan
                                                                      Alison
jackson lewis                                                                                      July 13, 2020
                                                                                                          Page 3
                       Accorneys at Llw




                Clearly, Plaintiff seeks pre-certification classwide discovery in order to conduct a
fishing expedition from which to pursue claims on behalf of others. This is an improper use of
discovery. Pre-certification discovery, when it is granted, is intended to provide the Plaintiff an
opportunity to further explore facts of which she is already aware; it is not an opportunity to assert
baseless allegations of classwide improprieties with the hope that Court will permit Plaintiff
discovery to support her allegations. To grant Plaintiff pre-certification class discovery on this
record would put the cart before the horse. If nothing else, Plaintiff should be compelled to
complete discovery as to her individuals claims so the Court can evaluate what basis, if any,
Plaintiff actually has for the collective and class claims she seeks to pursue. This is especially true
where Plaintiff is seeking discovery regarding a claim she admits she is not asserting on behalf of
a group of individuals to which she admits she is not similarly situated. See Charles v. Nationwide
Mut. Ins. Co., No. 09 CV 94 (ARR), 2010 U.S. Dist. LEXIS 143487, at *23 (E.D.N.Y. May 27,
2010) (denying pre-certification Rule 23 discovery because the plaintiff failed to make a showing
of "a legitimate need for the requested information”). Here, because Plaintiff admits she is
dissimilar to individuals she seeks to represent, the Court should deny her expansive pre-
certification discovery requests.

        We thank the Court for its attention to this matter.

                                                        Respectfully submitted,

                                                        JACKSON LEWIS P.C.

                                                        S/Douglas J. Klein

                                                        Douglas J. Klein
cc: All Counsel (via ECF)

Plaintiff's motion to compel Defendants to produce class discovery (ECF 55) is DENIED.
Given the broad scope of discovery sought, the burden on Defendants, and that Plaintiffs
have yet to file a motion for collective certification, such discovery is premature. Plaintiffs'
cited classes do not support such broad pre-certification discovery. See, e.g., Salazar v.
Spectrum of Creations, No. 16-cv-653 (VSB), ECF 52 (S.D.N.Y. Sept. 9, 2016) (pre-
certification discovery was for only 78 pages).

The parties are directed to submit a status letter on September 31, 2020. The parties are also
directed to appear for a status conference on January 7, 2021 at 11:00 am; a status letter is
due December 31, 2020. The Court will inform parties closer to the conference as to
whether it will be telephonic or in-person.

The Clerk of Court is respectfully directed to close ECF 55.

SO ORDERED.

______________
Ona T. Wang August 3, 2020
U.S.M.J.
